

115 HR 5164 IH: Urban Progress Act of 2018
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5164IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Ms. Kelly of Illinois (for herself, Ms. Clark of Massachusetts, Mr. Al Green of Texas, Ms. Clarke of New York, Ms. Moore, Mr. Serrano, Ms. Maxine Waters of California, Ms. DeGette, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Hastings, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, Financial Services, Ways and Means, Small Business, Oversight and Government Reform, Agriculture, Rules, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand economic opportunities, improve community policing, and promote common-sense gun violence
			 prevention in underserved communities, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Urban Progress Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Sustainable Community Economic Development
					Subtitle A—Rental Assistance Housing Preservation and Rehabilitation Act
					Sec. 101. Short title.
					Sec. 102. Amendments to rental assistance demonstration.
					Subtitle B—Hire For a Second Chance Act
					Sec. 111. Short title.
					Sec. 112. Extension and modification of work opportunity tax credit.
					Subtitle C—Community Investment and Empowerment Act
					Sec. 121. Short title.
					Sec. 122. Purpose.
					Sec. 123. Economic growth, retention, and recruitment of commercial investment in underserved
			 communities.
					Subtitle D—Promote Start-Ups Act
					Sec. 131. Short title.
					Sec. 132. Permanent increase of limitation on deduction for start-up and organizational
			 expenditures.
					Subtitle E—Community College to Career Fund Act
					Sec. 141. Short title.
					Sec. 142. Community College to Career Fund.
					Subtitle F—Youth Summer Jobs and Public Service Act 
					Sec. 151. Short title.
					Sec. 152. Grants to States for summer employment for youth.
					Subtitle G—Child Poverty Reduction Act 
					Sec. 161. Short title.
					Chapter 1—Federal Interagency Working Group on Reducing Child Poverty
					Sec. 162. Establishment of Working Group.
					Sec. 163. National plan to reduce child poverty.
					Sec. 164. Other duties.
					Sec. 165. Membership.
					Sec. 166. Director and staff.
					Sec. 167. Reporting requirements.
					Chapter 2—Workshops by National Academy of Sciences
					Sec. 168. Requirement to enter into agreement with National Academy of Sciences.
					Sec. 169. Workshop topics.
					Sec. 170. Reporting requirement.
					Sec. 171. Authorization of appropriations.
					Chapter 3—Definitions
					Sec. 172. Definitions.
					Subtitle H—Hunger-Free Summers for Children
					Sec. 181. Summer SNAP benefits for minor children who received free or reduced price school
			 lunches.
					Sec. 182. Child tax credit increased for families under 150 percent of poverty line.
					Title II—Community Policing
					Subtitle A—Fair Chance for Youth
					Sec. 201. Short title.
					Sec. 202. Expungement and sealing of youth criminal records.
					Sec. 203. Retroactive effect.
					Subtitle B—Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and
			 Education
					Sec. 211. Short title.
					Sec. 212. Definitions.
					Sec. 213. Findings.
					Chapter 1—Federal Coordination of Local and Tribal Juvenile Justice Information and Efforts
					Sec. 214. PROMISE Advisory Panel.
					Sec. 215. Geographic assessment of resource allocation.
					Chapter 2—PROMISE Grants
					Sec. 216. Purposes.
					Subchapter A—PROMISE Assessment and Planning Grants
					Sec. 217. PROMISE Assessment and Planning grants authorized.
					Sec. 218. PROMISE Coordinating Councils.
					Sec. 219. Needs and strengths assessment.
					Sec. 220. PROMISE Plan components.
					Sec. 221. Authorization of appropriations.
					Subchapter B—PROMISE Implementation Grants
					Sec. 222. PROMISE Implementation grants authorized.
					Sec. 223. PROMISE Implementation grant application requirements.
					Sec. 224. Grant award guidelines.
					Sec. 225. Reports.
					Sec. 226. Authorization of appropriations.
					Subchapter C—General PROMISE Grant Provisions
					Sec. 227. Nonsupplanting clause.
					Sec. 228. Grant application review panel.
					Sec. 229. Evaluation of PROMISE grant programs.
					Sec. 230. Reservation of funds.
					Chapter 3—PROMISE Research Centers
					Sec. 231. Establishment of the National Research Center for Proven Juvenile Justice Practices.
					Sec. 232. Grants for regional research proven practices partnerships.
					Subtitle C—Safe Streets and Representative Police Forces
					Sec. 241. Short title.
					Sec. 242. Grants to increase the racial diversity of law enforcement agencies.
					Title III—Common Sense Gun Violence Prevention
					Subtitle A—Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention
					Sec. 301. Short title.
					Sec. 302. Firearms trafficking.
					Subtitle B—Report on Effects of Gun Violence on Public Health
					Sec. 311. Report on effects of gun violence on public health.
					Sec. 312. Prohibition on certain amendments to appropriations measures.
					Subtitle C—Keeping Guns from High-Risk Individuals
					Sec. 321. Short title.
					Sec. 322. Firearm prohibitions applicable with respect to certain high-risk individuals.
					Subtitle D—Strengthening Gun Checks Act
					Sec. 341. Short title; table of contents.
					Chapter 1—Ensuring that all individuals who should be prohibited from buying a gun are listed in
			 the National Instant Criminal Background Check System
					Sec. 342. States to make data electronically available to the National Instant Criminal Background
			 Check System.
					Sec. 343. Requirement that Federal agencies certify that they have submitted to the National
			 Instant Criminal Background Check System all records identifying persons
			 prohibited from purchasing firearms under Federal law.
					Sec. 344. Adjudicated as a mental defective.
					Sec. 345. Clarification that Federal court information is to be made available to the National
			 Instant Criminal Background Check System.
					Chapter 2—Requiring a Background Check for Every Firearm Sale
					Sec. 346. Purpose.
					Sec. 347. Firearms transfers.
					Sec. 348. Lost and stolen reporting.
					Subtitle E—Background Check Completion Act
					Sec. 351. Short title.
					Sec. 352. Elimination of requirement that a firearms dealer transfer a firearm if the national
			 instant criminal background check system has been unable to complete a
			 background check of the prospective transferee within 3 business days.
			ISustainable Community Economic Development
			ARental Assistance Housing Preservation and Rehabilitation Act
 101.Short titleThis subtitle may be cited as the Rental Assistance Housing Preservation and Rehabilitation Act of 2018. 102.Amendments to rental assistance demonstration (a)AmendmentsThe matter in the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673) is amended—
 (1)by striking (except for funds allocated under such section for single room occupancy dwellings as authorized by title IV of the McKinney-Vento Homeless Assistance Act) each place such phrase appears;
 (2)in the third proviso by inserting in excess of amounts made available under this heading after associated with such conversion; (3)in the fourth proviso—
 (A)by striking 60,000 and inserting 150,000; and (B)by striking or section 8(e)(2); and
 (4)in the penultimate proviso by striking and 2013 and inserting through 2016. (b)ApplicabilityThe amendments made by subsection (a) shall apply only to any amounts that are made available for fiscal year 2014 or any fiscal year thereafter for carrying out the demonstration program established under the heading referred to in subsection (a).
					BHire For a Second Chance Act
 111.Short titleThis subtitle may be cited as the Hire For a Second Chance Act of 2018. 112.Extension and modification of work opportunity tax credit (a)Credit made permanentSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph (4).
					(b)Increase in wage limitation for ex-Felons
 (1)Limitation on wages taken into accountSection 51(b)(3) of such Code is amended— (A)by striking subsection (d)(3)(A)(iv), and and inserting subsection (d)(3)(A)(iv),, and
 (B)by striking subsection (d)(3)(A)(ii)(II)) and inserting subsection (d)(3)(A)(ii)(II), and $14,000 in the case of any individual who is an ex-felon by reason of subsection (d)(4)).
 (2)Inflation adjustmentSection 51(b) of such Code is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of any taxable year beginning after 2016, the $14,000 dollar amount contained in paragraph (3) relating to ex-felons shall be increased by an amount equal to the product of—
 (A)such dollar amount, and (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
									If any increase determined under the preceding sentence is not a multiple of $50, such increase
			 shall be rounded to the next lowest multiple of $50..
 (c)Qualified ex-FelonSection 51(d)(4)(B) of such Code is amended by striking 1 year and inserting 3 years. (d)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2015.
					CCommunity Investment and Empowerment Act
 121.Short titleThis subtitle may be cited as the Community Investment and Empowerment Act. 122.PurposeThe purpose of this Act is to assist with the economic growth of economically disadvantaged communities that have potential for strong Class 1 commercial investment, but continue to have a difficult time recruiting Class 1 commercial investment.
 123.Economic growth, retention, and recruitment of commercial investment in underserved communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title:
					
						VIECONOMIC GROWTH, RETENTION, AND RECRUITMENT OF COMMERCIAL INVESTMENT IN ECO­NOM­I­CAL­LY
			 DISADVANTAGED
			 COMMUNITIES
							511.Grant program
 (a)AuthorizationFrom amounts appropriated under section 513, the Administrator shall make grants on a competitive basis to communities for—
 (1)the creation of a grant and/or revolving loan fund program that helps develop financing packages for Class 1 commercial investment;
 (2)lowering real estate property tax rates; (3)conducting community-wide market analysis to help recruit and/or retain Class 1 commercial investment;
 (4)creating employment training programs for Class 1 business customer service, sales, and managerial positions;
 (5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community; (6)program allowances for activities such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and
 (7)hiring business recruitment specialists. (b)EligibilityThe Administrator may only make a grant under subsection (a) to communities that—
 (1)demographics include— (A)a median per capita income no higher than $35,000; and
 (B)a lack of Class 1 commercial investment; and (2)submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, including—
 (A)a description of how the community through the activities the community carries out with the grant funds will recruit, retain and grow their economy through Class 1 commercial investment; and
 (B)a description of the difficulty the community has faced recruiting, retaining and growing their economy through Class 1 commercial investment.
										(c)Matching funds
 (1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant.
 (2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be— (A)in cash or in-kind, including services, fairly evaluated; and
 (B)from— (i)any private source;
 (ii)a State or local governmental entity; or (iii)a not-for-profit.
 (3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the eligible entity cannot meet the contribution requirement due to financial hardship.
 (d)LimitationsFunding appropriated under section 513 will be allocated by the following formula— (1)no more than up to 5 percent of funds appropriated under section 513 shall go to administrative costs;
 (2)up to 70 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(1) through (a)(4) after taking into account administrative costs under section (c)(1)(A); and
 (3)30 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(5) through (a)(7) after taking into account administrative costs under section (c)(1)(A).
 512.DefinitionsIn this title, the following definitions apply: (1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough.
 (2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops.
 (3)economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs.
 513.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out section 511(a) $40,000,000 for each of fiscal years 2014 through 2019..
				DPromote Start-Ups Act
 131.Short titleThis subtitle may be cited as the Promote Start-Ups Act of 2018. 132.Permanent increase of limitation on deduction for start-up and organizational expenditures (a)Start-Up expenditures (1)In generalSection 195(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $5,000 and inserting $15,000; and (B)by striking $50,000 and inserting $150,000.
 (2)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3). (b)Organizational expendituresSection 248(a)(1)(B) of such Code is amended—
 (1)by striking $5,000 and inserting $10,000; and (2)by striking $50,000 and inserting $60,000.
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred with respect to— (1)in the case of the amendments made by subsection (a), trades or businesses beginning in taxable years beginning after December 31, 2015; and
 (2)in the case of the amendments made by subsection (b), corporations the business of which begins in taxable years beginning after such date.
						ECommunity College to Career Fund Act
 141.Short titleThis subtitle may be cited as the Community College to Career Fund Act. 142.Community College to Career Fund (a)In GeneralTitle I of the Workforce Innovation and Opportunity Act is amended by adding at the end the following:
						
							FCommunity College to Career Fund
								199.Community college and industry partnerships program
 (a)Grants authorizedFrom funds appropriated under section 199A, the Secretary of Labor (in coordination with the Secretary of Education and the Secretary of Commerce) shall award competitive grants to eligible entities described in subsection (b) for the purpose of developing, offering, improving, and providing educational or career training programs for workers.
									(b)Eligible entity
										(1)Partnerships with employers or an employer or industry partnership
 (A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with employers or an employer or industry partnership representing multiple employers.
 (B)Description of entitiesThe entities described in this subparagraph are— (i)a community college;
 (ii)a 4-year public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels;
 (iii)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); or
 (iv)a private or nonprofit, 2-year institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) in the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
												(2)Additional Partners
 (A)Authorization of additional partnersIn addition to partnering with employers or an employer or industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State or local board in the area served by the eligible entity.
 (B)OrganizationsThe organizations described in this subparagraph are as follows: (i)A provider of adult education (as defined in section 203) or an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (ii)A community-based organization. (iii)A joint labor-management partnership.
 (iv)A State or local board. (v)Any other organization that the Secretaries consider appropriate.
 (c)Educational or career training programFor purposes of this section, the Governor of the State in which at least one of the entities described in subsection (b)(1)(B) of an eligible entity is located shall establish criteria for an educational or career training program leading to a recognized postsecondary credential for which an eligible entity submits a grant proposal under subsection (d).
 (d)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career training program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required, including a detailed description of—
 (1)the extent to which the educational or career training program described in the grant proposal fits within an overall strategic plan consisting of—
 (A)the State plan described in section 102 or 103, for the State involved; (B)the local plan described in section 108, for each local area that comprises a significant portion of the area to be served by the eligible entity; and
 (C)a strategic plan developed by the eligible entity; (2)the extent to which the program will meet the needs of employers in the area for skilled workers in in-demand industry sectors and occupations;
 (3)the extent to which the program will meet the educational or career training needs of workers in the area;
 (4)the specific educational or career training program and how the program meets the criteria established under subsection (e), including the manner in which the grant will be used to develop, offer, improve, and provide the educational or career training program;
 (5)any previous experience of the eligible entity in providing educational or career training programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section; and
 (6)how the program leading to the credential meets the criteria described in subsection (c). (e)Criteria for award (1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries, that include the following:
 (A)A determination of the merits of the grant proposal submitted by the eligible entity involved to develop, offer, improve, and provide an educational or career training program to be made available to workers.
 (B)An assessment of the likely employment opportunities available in the area to individuals who complete an educational or career training program that the eligible entity proposes to develop, offer, improve, and provide.
 (C)An assessment of prior demand for training programs by individuals eligible for training and served by the eligible entity, as well as availability and capacity of existing (as of the date of the assessment) training programs to meet future demand for training programs.
 (2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that—
 (A)include a partnership, with employers or an employer or industry partnership, that— (i)pays a portion of the costs of educational or career training programs; or
 (ii)agrees to hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training program of the eligible entity;
 (B)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to a skilled occupation in an in-demand industry sector;
 (C)are focused on serving individuals with barriers to employment, low-income, nontraditional students, students who are dislocated workers, students who are veterans, or students who are long-term unemployed;
 (D)include any eligible entities serving areas with high unemployment rates; (E)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.); and
 (F)include a partnership, with employers or an employer or industry partnership, that increases domestic production of goods.
 (f)Use of fundsGrant funds awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, and provision of educational or career training programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in in-demand industry sectors, and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.
 (2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in in-demand industry sectors and occupations, including by—
 (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;
 (B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of a general core curriculum; and
 (C)developing or enhancing student support services programs. (3)The creation of career pathway programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that—
 (A)blend basic skills and occupational training; (B)facilitate means of transitioning participants from noncredit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
 (C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of this Act);
 (D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter skilled occupations in in-demand industry sectors; and
 (E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in an in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment.
 (4)The development and implementation of— (A)a Pay-for-Performance program that leads to a recognized postsecondary credential, for which an eligible entity agrees to be reimbursed under the grant primarily on the basis of achievement of specified performance outcomes and criteria agreed to by the Secretary; or
 (B)a Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity—
 (i)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and
 (ii)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary.
												199A.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 199.
 (b)Administrative CostNot more than 5 percent of the amounts made available under subsection (a) may be used by the Secretaries to administer the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection.
 (c)Period of availabilityThe funds appropriated pursuant to subsection (a) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 2 fiscal years.
 199B.DefinitionFor purposes of this subtitle, the term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).. (b)Conforming amendmentThe table of contents for the Workforce Innovation and Opportunity Act is amended by inserting after the items relating to subtitle E of title I the following:
						
							
								Subtitle F—Community College to Career Fund
								Sec. 199. Community college and industry partnerships program.
								Sec. 199A. Authorization of appropriations.
								Sec. 199B. Definition..
 (c)Effective dateThis Act, including the amendments made by this Act, takes effect as if included in the Workforce Innovation and Opportunity Act.
					FYouth Summer Jobs and Public Service Act 
 151.Short titleThis subtitle may be cited as the Youth Summer Jobs and Public Service Act of 2018. 152.Grants to States for summer employment for youthSection 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164) is amended by adding at the end the following:
					
						(d)Grants to States for summer employment for youth
 (1)In generalNotwithstanding any other provision of this Act, from the amount appropriated under paragraph (2), the Secretary shall award grants to States to provide assistance to local areas that have high concentrations of eligible youth to enable such local areas to carry out programs described in subsection (c)(1) that provide summer employment opportunities for eligible youth, which are directly linked to academic and occupational learning, as described in subsection (c)(2)(C). In awarding grants under this subsection, a State shall—
 (A)partner with private businesses to the extent feasible to provide employment opportunities at such businesses; and
 (B)prioritize jobs and work opportunities that directly serve the community. (2)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this subsection for each of fiscal years 2016 through 2020..
				GChild Poverty Reduction Act 
 161.Short titleThis subtitle may be cited as the Child Poverty Reduction Act of 2018. 1Federal Interagency Working Group on Reducing Child Poverty 162.Establishment of Working GroupThere is established in the Administration for Children and Families of the Department of Health and Human Services a group which shall be known as the Federal Interagency Working Group on Reducing Child Poverty (in this Act referred to as the Working Group).
					163.National plan to reduce child poverty
						(a)Primary goal
 (1)Development of national planThe primary goal of the Working Group is to develop a national plan— (A)to reduce, within 10 years after the date on which funding is made available to carry out this Act—
 (i)the number of children living in poverty in the United States to half of the number of such children as reported in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014); and
 (ii)the number of children living in extreme poverty in the United States to zero; and (B)to reduce, within 20 years after the date on which funds are made available to carry out this Act, the number of children living in poverty in the United States to zero.
 (2)Consultation with National Academy of SciencesIn developing the national plan under paragraph (1), the Working Group shall consider all recommendations, research papers, and reports published by the National Academy of Sciences as a result of the workshops conducted pursuant to title II.
 (3)DeadlineNot later than 180 days after the date of the enactment of this Act, the Working Group shall make substantial progress toward the development of the national plan.
 (b)Additional goalsThe national plan under subsection (a) shall include recommendations for achieving the following goals:
 (1)Understanding the root causes of child poverty, including persistent intergenerational poverty, taking into account social, economic, and cultural factors.
 (2)Improving the accessibility of anti-poverty programs and increasing the rate of enrollment in such programs among eligible children and families by reducing the complexity and difficulty of enrolling in such programs.
 (3)Eliminating disparate rates of child poverty based on race, ethnicity, gender, and age. (4)Improving the ability of individuals living in poverty, low-income individuals, and unemployed individuals to access quality jobs that help children and their families rise above poverty.
 (5)Connecting low-income children, disconnected youth, and their families to education, job training, work, and their communities.
 (6)Shifting the measures and policies of Federal anti-poverty programs from the goal of helping individuals and families living in poverty to achieve freedom from deprivation toward the goal of helping such individuals and families rise above poverty and achieve long-term economic stability.
 (c)MethodsIn developing the national plan under subsection (a), the Working Group shall employ methods for achieving the goals described in subsections (a) and (b) that include—
 (1)entering into an agreement with the National Academy of Sciences for a workshop series on the economic and social costs of child poverty, as described in title II;
 (2)studying the effect of child poverty on the health and welfare of children, including the access of children living in poverty to health care, housing, proper nutrition, and education;
 (3)measuring the effect of child poverty on the ability of individuals to achieve economic stability, including such effect on educational attainment, rates of incarceration, lifetime earnings, access to healthcare, and access to housing;
 (4)updating and applying improved measures of poverty that can meaningfully account for other aspects relating to the measure of poverty, such as the Supplemental Poverty Measure used by the United States Census Bureau; and
 (5)using and applying fact-based measures to evaluate the long-term effectiveness of anti-poverty programs, taking into account the long-term savings and value to the Federal Government and to State, local, and tribal governments of practices and policies designed to prevent poverty.
 164.Other dutiesIn addition to developing the national plan under section 102(a), the Working Group shall— (1)monitor, in consultation with the Domestic Policy Council and the National Economic Council, all Federal activities, programs, and services related to child welfare and child poverty;
 (2)establish guidelines, policies, goals, and directives related to the achievement of the goals of the national plan, in consultation with nongovernmental entities providing social services to low-income children and families, advocacy groups that directly represent low-income children and families, policy experts, and officials of State, local, and tribal governments who administer or direct policy for anti-poverty programs;
 (3)advise all relevant Federal agencies regarding how to effectively administer and coordinate programs, activities, and services related to child welfare and child poverty and how to resolve any disputes that arise between or among such agencies as a result of such administration or coordination;
 (4)provide recommendations to the Congress regarding how to ensure that Federal agencies administering programs, activities, and services related to child welfare and child poverty have adequate resources to increase public awareness of such programs, activities, and services and how to maximize enrollment of eligible individuals;
 (5)identify methods for improving communication and collaboration among and between State and Federal governmental entities regarding the implementation of State programs related to child welfare and child poverty, such as State programs funded under part A of title IV of the Social Security Act (relating to block grants to States for temporary assistance for needy families), and submit recommendations regarding such methods to relevant Federal agencies and congressional committees; and
 (6)hold hearings in different geographic regions of the United States to collect information and feedback from the public regarding personal experiences related to child poverty and anti-poverty programs, and make such information and feedback publicly available.
						165.Membership
 (a)Number of membersThe Working Group shall be composed of no less than 6 members. (b)Executive pay rateEach member shall be an official of an executive department who occupies a position for which the rate of pay is equal to or greater than the rate of pay for level IV of the Executive Schedule under section 5313 of title 5, United States Code.
 (c)Required participation of certain executive departmentsThe Working Group shall include at least one member who is an official of each of the following executive departments:
 (1)The Department of Justice. (2)The Department of Agriculture.
 (3)The Department of Labor. (4)The Department of Health and Human Services.
 (5)The Department of Housing and Urban Development. (6)The Department of Education.
 (d)AppointmentEach member shall be appointed by the head of the executive department that employs such member. (e)Obtaining official dataOn request of the Chairperson, any head of a Federal agency shall furnish directly to the Working Group any information necessary to enable the Working Group to carry out this Act.
 (f)TermsEach member shall be appointed for the life of the Working Group. (g)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (h)QuorumA majority of members shall constitute a quorum. (i)ChairpersonThe Chairperson of the Working Group shall be appointed by the Secretary of Health and Human Services.
						(j)Meetings
 (1)Initial meeting periodThe Working Group shall meet on a monthly basis during the 180-day period beginning with the date on which funds are made available to carry out this Act.
 (2)Subsequent meetingsAfter such 180-day period, the Working Group shall meet not less than once every 6 months and at the call of the Chairperson or a majority of members.
							166.Director and staff
 (a)DirectorThe Working Group shall have a Director who shall be appointed by the Chairperson. (b)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.
 (c)DutiesThe duties of the Director and staff shall be to achieve the goals and carry out the duties of the Working Group.
						167.Reporting requirements
 (a)Annual reportNot later than September 30, 2016, and annually thereafter, the Chairperson shall submit to the Congress a report describing the activities, projects, and plans of the Federal Government to carry out the goals of the Working Group, which shall include—
 (1)an accounting of— (A)any increase in efficiency in the delivery of Federal, State, local, and tribal social services and benefits related to child welfare and child poverty;
 (B)any reduction in the number of children living in poverty; (C)any reduction in the demand for such social services and benefits for which children living in poverty and near poverty are eligible; and
 (D)any savings to the Federal Government as a result of such increases or reductions; (2)an accounting of any increase in the national rate of employment due to the efforts of the Working Group;
 (3)a summary of the efforts of each State to reduce child poverty within such State, including the administration of State programs funded under part A of title IV of the Social Security Act (relating to block grants to States for temporary assistance for needy families); and
 (4)legislative language and recommendations regarding reducing child poverty and achieving the other goals and duties of the Working Group.
							(b)Public reporting requirements
 (1)Annual report available to publicA version of the annual report required by subsection (a) shall be made publicly available. (2)Annual update from Federal agenciesThe head of each relevant Federal agency shall post on the public Internet Web site of such agency an annual summary of any plans, activities, and results of the agency related to the goals and duties of the Working Group.
							2Workshops by National Academy of Sciences
					168.Requirement to enter into agreement with National Academy of Sciences
 (a)In GeneralNot later than 90 days after the date on which funds are made available to carry out this Act, the Secretary of Health and Human Services shall enter into an agreement with the National Academy of Sciences for 2 public workshops to provide the Working Group with information to assist in the development of the national plan under section 102(a).
 (b)Steering committeeThe agreement under subsection (a) shall include the creation of a steering committee to plan and conduct such workshops.
 (c)ExpertsThe agreement under subsection (a) shall include the commission of experts to prepare research papers that summarize and critique literature on the economic and social costs of child poverty.
 169.Workshop topicsThe purpose of the workshops required by section 201(a) shall be to collect information and input from the public on the economic and social costs of child poverty, addressing topics that include—
 (1)the macroeconomic costs of child poverty, including the effects of child poverty on productivity and economic output;
 (2)the health-related costs of child poverty, including the costs incurred by the Federal Government and State, local, and tribal governments due to child illnesses, other child medical problems, and other child health-related expenditures;
 (3)the effect of child poverty on crime rates; (4)the short-term and long-term effects of child poverty on the Federal budget, including outlays for anti-poverty programs;
 (5)poverty metrics such as income poverty, food insecurity, and other measures of deprivation, and the role of such metrics in assessing the effects of poverty and the performance of anti-poverty programs;
 (6)the effect of child poverty on certain population groups, including immigrants, single parent families, individuals who have attained the age of 16 but have not attained the age of 25 with large student loans, individuals living in areas of concentrated poverty, and individuals living on Indian reservations; and
 (7)the effect of child poverty on individuals and families living in extreme poverty, as compared with such effect on individuals and families living in poverty or near poverty.
						170.Reporting requirement
 (a)Research papersThe agreement under section 201(a) shall include the publication of the research papers required under such section on the public Web site of the National Academy of Sciences.
 (b)Workshop summaryThe agreement under section 201(a) shall include the publication of a summary of each workshop required under such section on the public Web site of the National Academy of Sciences.
 171.Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to carry out this subtitle. 3Definitions 172.DefinitionsIn this title:
 (1)Anti-poverty programThe term anti-poverty program means a program or institution with the primary goal of lifting children or families out of poverty and improving economic opportunities for children or families that operates in whole or in part using Federal, State, local, or tribal government funds.
 (2)ChildThe term child means an individual who has not attained the age of 18. (3)DeprivationThe term deprivation means, with respect to an individual, that such individual lacks adequate nutrition, health care, housing, or other resources to provide for basic human needs.
 (4)Disconnected youthThe term disconnected youth means individuals who have attained the age of 16 but have not attained the age of 25 who are unemployed and not enrolled in school.
 (5)Economic stabilityThe term economic stability means, with respect to an individual or family, that such individual or family has access to the means and support necessary to effectively cope with adverse or costly life events and to effectively recover from the consequences of such events while maintaining a decent standard of living.
 (6)Extreme povertyThe term extreme poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 50 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014).
 (7)Federal agencyThe term Federal agency means an executive department, a Government corporation, and an independent establishment. (8)Near povertyThe term near poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 200 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014).
 (9)PovertyThe term poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014).
						HHunger-Free Summers for Children
 181.Summer SNAP benefits for minor children who received free or reduced price school lunchesSection 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) is amended by adding at the end the following:
					
						The value of the allotment for a participating household that includes a minor child who as of the
			 end of the school year received free or reduced price school lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.)
			 shall be increased for each such child by $150 for each month during which
			 the school attended by such child is not in session..
				182.Child tax credit increased for families under 150 percent of poverty line
 (a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(h)Special rule for families under 150 percent of poverty line
 (1)In generalIn the case of a taxpayer whose adjusted gross income for the taxable year is less than 150 percent of an amount equal to the poverty line (as defined by the Office of Management and Budget) for a family of the size involved, subsection (a) shall be applied by substituting $2,000 for $1,000.
 (2)Poverty line usedFor purposes of this subsection, the poverty line used with respect to a taxable year shall be the most recently published poverty line during the calendar year ending before such taxable year begins..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. IICommunity Policing AFair Chance for Youth 201.Short titleThis subtitle may be cited as the Fair Chance for Youth Act of 2018.
 202.Expungement and sealing of youth criminal recordsChapter 229 of title 18, United States Code, is amended by adding at the end the following:  DExpungement and Sealing of Youth Criminal Records  3631. Youth Offense Expungement and Sealing Review Board. 3632. Expungement and sealing for youth. 3633. Definitions. 3634. Reporting. 3631.Youth Offense Expungement and Sealing Review Board (a)In generalThe Chief Judge for each Federal District shall establish—
 (1)a Youth Offense Expungement and Sealing Review Board (hereinafter in this section referred to as the Review Board) to review petitions for discretionary expungement and sealing of youth offenses; and
 (2)the rules and procedures governing the operation of the Review Board in the exercise of its powers under subsection (c).
 (b)CompositionThe Review Board shall include one representative, selected by the Chief Judge to serve without compensation, from each of the following:
 (1)The Department of Justice. (2)The United States Probation and Pretrial Services System.
 (3)The Office of the Federal Defender or a designated Criminal Justice Act panel attorney or private criminal defense attorney.
 (c)PowersThe Review Board shall— (1)review petitions under this subchapter to determine whether the youth, and the offense on which the petition is based, meet the eligibility requirements for expungement or sealing consideration;
 (2)for petitions meeting the eligibility requirements, evaluate those petitions on the merits in order to make a recommendation on the advisability of granting the petition; and
 (3)convey its recommendation, with a written explanation, to the Chief Judge in each Federal District, or a designee of the Chief Judge, for consideration.
 (d)RecommendationIn making its recommendation, the Review Board— (1)shall consider all the evidence and testimony presented in the petition and any hearings held on the petition;
 (2)may not consider any arrest or prosecution that did not result in a conviction and that took place prior to the conviction or arrest the petitioner is seeking to expunge or seal; and
 (3)shall balance— (A)the public safety, the interest of public knowledge, and any legitimate interest of the Government in maintaining the accessibility of the protected information; against
 (B)the interest of the petitioner in having the petition granted, including the benefit to the petition’s ability to positively contribute to the community, and the petitioner’s conduct and demonstrated desire to be rehabilitated.
 (e)Court To consider and decide upon petitionsThe Court shall consider and decide upon each petition for which the court receives a recommendation from the Review Board. The Court’s decision to grant or deny the petition shall give significant weight to the Review Board recommendation. The Court shall grant the petition unless the Government shows the interests described in subsection (d)(3)(A) outweigh the interests of the petitioner described in subsection (d)(3)(B).
 (f)One opportunityA youth may only file a petition for expungement or sealing under this subchapter once and the decision of the district court on the petition shall be final and is not appealable.
 (g)Online forms for petitionsThe Director of the Administrative Office of the United States Courts shall create and make available to the public, online and in paper form, a universal form to file a petition under this section, and establish a process under which indigent petitioners may obtain a waiver of any fee for filing a petition under this section.
 (h)Making available standard forms for court ordersThe Director of the Administrative Office of the United States Courts shall create and make available to the Chief Judge of every Federal district standard expungement and sealing orders that empower the petitioner to seek destruction of records in accordance with the order.
								3632.Expungement and sealing for youth
 (a)Expungement petition eligibilityA youth may petition a district court of the United States for expungement— (1)of the record of any misdemeanor or nonviolent felony drug conviction 3 years after the youth has completed every term of imprisonment related to that misdemeanor or nonviolent felony drug conviction;
 (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any misdemeanor or nonviolent offense 3 years after the person has completed every term of imprisonment related to that misdemeanor or nonviolent offense conviction; and
 (3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of.
 (b)Sealing petition eligibilityA youth may petition a district court of the United States, for sealing— (1)of the record of any nonviolent conviction 5 years after the youth has completed every term of imprisonment related to that nonviolent conviction;
 (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any offense 10 years after the person has completed every term of imprisonment related to that offense conviction; and
 (3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of.
 (c)Notice of opportunity To file petitionA youth shall be informed of the eligibility to, procedures for, and benefits of filing an expungement or sealing petition—
 (1)by the District Court on the date of conviction; (2)by the Office of Probation and Pretrial Services on the date the youth completes every term of imprisonment; or
 (3)if the arrest or prosecution does not result in a conviction, then by the Department of Justice on the date the case is disposed of.
 (d)Grant of petitionIf a court grants a petition under this section— (1)the person to whom the record pertains may choose to, but is not required to, disclose the existence of the record, and the offense conduct and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense conduct, shall be treated as if it never occurred;
 (2)the court shall destroy each paper and electronic copy of the record in the possession of the court;
 (3)the court shall issue an expungement or sealing order requiring the destruction of any paper and electronic copies of the record by any court, law enforcement officer, law enforcement agency, treatment or rehabilitation services agency, or employee thereof in possession of those copies;
 (4)any entity or person listed in paragraph (3) that receives an inquiry relating to the record shall reply to the inquiry stating that no such record exists; and
 (5)except as provided in subsection (f), no person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement for failing to acknowledge the record or respond to any inquiry made of the of petitioner or the parent relating to the record, for any purpose.
									(e)Civil actions
 (1)In generalIf an individual who has a record expunged or sealed under this section brings an action that might be defended with the contents of the record, there shall be a rebuttable presumption that the defendant has a complete defense to the action.
 (2)Showing by plaintiffIn an action described in paragraph (1), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the record would not prevent the defendant from being liable.
 (3)Duty to testify as to existence of recordThe court in which an action described in paragraph (1) is filed may require the plaintiff to state under oath whether the plaintiff had a record and whether the record was expunged or sealed.
 (4)Proof of existence of recordIf the plaintiff in an action described in paragraph (1) denied the existence of a record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.
 (f)Attorney General nonpublic recordsThe Attorney General shall— (1)maintain a nonpublic database of all records expunged or sealed under this subchapter;
 (2)disclose, access, or utilize records contained in the nonpublic database only— (A)in defense of any civil suit arising out of the facts contained in the record;
 (B)to determine whether the individual to whom the record relates is eligible for a first-time-offender diversion program;
 (C)for a background check that relates to law enforcement employment or any employment that requires a Government security clearance; or
 (D)if the Attorney General determines that disclosure is necessary to serve the interests of national security; and
 (3)to the extent practicable, notify the individual to whom the record pertains of the disclosure unless it is made pursuant to paragraph (2)(D).
 3633.DefinitionsIn this subchapter— (1)the term youth means an individual who was 21 years of age or younger at the time of the criminal offense for which the individual was arrested, prosecuted, or sentenced;
 (2)the term nonviolent felony means a Federal criminal felony offense that is not— (A)a crime of violence; or
 (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act);
 (3)the term record means information, whether in paper or electronic form, containing any reference to— (A)an arrest, conviction, or sentence of an individual for an offense;
 (B)the institution of juvenile delinquency or criminal proceedings against an individual for the offense; or
 (C)adjudication, conviction, or any other result of juvenile delinquency or criminal proceedings; (4)the term expunge—
 (A)means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record; and
 (B)has the effect described in section 3631(g), including— (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (5)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 3631(g), including—
 (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (6)the term conviction— (A)means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury; and
 (B)for the purposes of this section— (i)multiple convictions shall be deemed to be one conviction if the convictions result from or relate to the same act or acts committed at the same time; and
 (ii)multiple convictions, not to exceed 3, that do not result from or relate to the same act or acts committed at the same time shall be deemed to be one conviction if the convictions result from or relate to the same indictment, information, or complaint, or plea of guilty; and
 (7)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means.
 3634.ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, the Attorney General shall issue a public report that—
 (1)describes— (A)the number of expungement and sealing petitions granted and denied; and
 (B)the number of instances in which the office of a United States attorney supported or opposed an expungement or sealing petition; and
 (2)includes any supporting data that the court determines relevant but does not name any petitioner.. 203.Retroactive effectThis Act and the amendments made by this Act apply with respect to youth without regard to whether they become involved in the Federal criminal justice system before, on, or after the date of the enactment of this Act.
				BYouth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education
 211.Short titleThis subtitle may be cited as the Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act or the Youth PROMISE Act. 212.DefinitionsIn this subtitle:
 (1)AdministratorThe term Administrator means the Administrator of the Office of Juvenile Justice and Delinquency Prevention. (2)CommunityThe term community means a unit of local government or an Indian tribe, or part of such a unit or tribe, as determined by such a unit or tribe for the purpose of applying for a grant under this Act.
 (3)Designated geographic areaThe term designated geographic area means a 5-digit postal ZIP Code assigned to a geographic area by the United States Postal Service. (4)Evidence-based (A)In generalThe term evidence-based, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) for which the Administrator has determined—
 (i)causal evidence documents a relationship between the practice and its intended outcome, based on measures of the direction and size of a change, and the extent to which a change may be attributed to the practice; and
 (ii)the use of scientific methods rules out, to the extent possible, alternative explanations for the documented change.
 (B)Scientific methodsFor the purposes of subparagraph (A), the term scientific methods means— (i)evaluation by an experimental trial, in which participants are randomly assigned to participate in the practice that is subject to such trial; or
 (ii)evaluation by a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants.
 (5)InterventionThe term intervention means the provision of programs and services that are supported by research, are evidence-based or promising practices, and are provided to youth who are involved in, or who are identified by evidence-based risk assessment methods as being at high risk of continued involvement in, juvenile delinquency or criminal street gangs, as a result of indications that demonstrate involvement with problems such as truancy, substance abuse, mental health treatment needs, or siblings who have had involvement with juvenile or criminal justice systems.
 (6)Juvenile delinquency and criminal street gang activity preventionThe term juvenile delinquency and criminal street gang activity prevention means the provision of programs and resources to children and families who have not yet had substantial contact with criminal justice or juvenile justice systems, that—
 (A)are designed to reduce potential juvenile delinquency and criminal street gang activity risks; and (B)are evidence-based or promising educational, health, mental health, school-based, community-based, faith-based, parenting, job training, social opportunities and experiences, or other programs, for youth and their families, that have been demonstrated to be effective in reducing juvenile delinquency and criminal street gang activity risks.
 (7)PromisingThe term promising, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) that, based on statistical analyses or a theory of change, the Administrator has determined—
 (A)has outcomes from an evaluation that demonstrate such practice reduces juvenile delinquency and criminal street gang activity; and
 (B)is part of a study being conducted to determine if such a practice is evidence-based. (8)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, the Northern Mariana Islands, and any other territories or possessions of the United States.
 (9)Theory of changeThe term theory of change means a program planning strategy approved by the Administrator that outlines the types of interventions and outcomes essential to achieving a set of program goals.
 (10)YouthThe term youth means— (A)an individual who is 18 years of age or younger; or
 (B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger.
 213.FindingsThe Congress finds as follows: (1)Youth gang crime has taken a toll on a number of communities, and senseless acts of gang-related violence have imposed economic, social, and human costs.
 (2)Drug- and alcohol-dependent youth, and youth dually diagnosed with addiction and mental health disorders, are more likely to become involved with the juvenile justice system than youth without such risk factors, absent appropriate prevention and intervention services.
 (3)Children of color are over-represented relative to the general population at every stage of the juvenile justice system. Black youth are 17 percent of the United States population, but represent 38 percent of youth in secure placement juvenile facilities, and 58 percent of youth incarcerated in adult prisons.
 (4)Research funded by the Department of Justice indicates that gang membership is short-lived among adolescents. With very few youth remaining gang-involved throughout their adolescent years, ongoing opportunities for intervention exist.
 (5)Criminal justice costs have become burdensome in many States and cities, requiring reductions in vital educational, social, welfare, mental health, and related services.
 (6)Direct expenditures for each of the major criminal justice functions, police, corrections, and judicial services, have increased steadily over the last 30 years. In fiscal year 2012, Federal, State, and local governments spent an estimated $265,000,000,000 for police protection, corrections, and judicial and legal services, nearly a 213-percent increase since 1982.
 (7)Estimates suggest that each year the United States incurs over $8,000,000,000 in long-term costs for the confinement of young people. The average annual cost to incarcerate one youth is $146,302.
 (8)Coordinated efforts of stakeholders in the juvenile justice system in a local community, together with other organizations and community members concerned with the safety and welfare of children, have a strong record of demonstrated success in reducing the impact of youth and gang-related crime and violence, as demonstrated in Boston, Massachusetts; Chicago, Illinois; Richmond, Virginia; Los Angeles, California; and other communities.
 (9)Investment in prevention and intervention programs for children and youth, including quality early childhood programs, comprehensive evidence-based school, after school, and summer school programs, mentoring programs, mental health and treatment programs, evidence-based job training programs, and alternative intervention programs, has been shown to lead to decreased youth arrests, decreased delinquency, lower recidivism, and greater financial savings from an educational, economic, social, and criminal justice perspective.
 (10)Quality early childhood education programs have been demonstrated to help children start school ready to learn and to reduce delinquency and criminal street gang activity risks.
 (11)Evidence-based mentoring programs have been shown to prevent youth drug abuse and violence. (12)Evidence-based school-based comprehensive instructional programs that pair youth with responsible adult mentors have been shown to have a strong impact upon delinquency prevention.
 (13)After-school programs that connect children to caring adults and that provide constructive activities during the peak hours of juvenile delinquency and criminal street gang activity, between 3 p.m. and 6 p.m., have been shown to reduce delinquency and the attendant costs imposed on the juvenile and criminal justice systems.
 (14)States with higher levels of educational attainment have been shown to have crime rates lower than the national average. Researchers have found that a 5-percent increase in male high school graduation rates would produce an annual estimated savings of $18,500,000,000 in crime-related expenses.
 (15)Therapeutic programs that engage and motivate high-risk youth and their families to change behaviors that often result in criminal activity have been shown to significantly reduce recidivism among juvenile offenders, and significantly reduce the attendant costs of crime and delinquency imposed upon the juvenile and criminal justice systems.
 (16)Comprehensive programs that target kids who are already serious juvenile offenders by addressing the multiple factors in peer, school, neighborhood, and family environments known to be related to delinquency can reduce recidivism among juvenile offenders and save the public significant economic costs.
 (17)There are many alternatives to incarceration of youth that have been proven to be more effective in reducing crime and violence at the National, State, local, and tribal levels, and the failure to provide for such effective alternatives is a pervasive problem that leads to increased youth, and later adult, crime and violence.
 (18)Savings achieved through early intervention and prevention are significant, especially when noncriminal justice social, educational, mental health, and economic outcomes are considered.
 (19)The prevention of child abuse and neglect can help stop a cycle of violence and save up to $5.00 for every $1.00 invested in preventing such abuse and neglect.
 (20)Targeting interventions at special youth risk groups and focusing upon relatively low-cost interventions increases the probability of fiscal benefit.
 (21)Evidence-based intervention treatment facilities have been shown to reduce youth delinquency and to be cost-effective.
 (22)States, including Wisconsin, Ohio, New York, Texas, and Pennsylvania, have seen a reduction in juvenile incarceration due to a reallocation of criminal justice funds towards prevention programs.
					1Federal coordination of local and tribal juvenile justice information and efforts
					214.PROMISE Advisory Panel
 (a)Organization of State Advisory Group Member RepresentativesSection 223(f) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is amended—
 (1)in paragraph (1), by striking an eligible organization composed of member representatives of the State advisory groups appointed under subsection (a)(3) and inserting a nonpartisan, nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986,; and
 (2)by amending paragraph (2) to read as follows:  (2)AssistanceTo be eligible to receive such assistance, such organization shall—
 (A)be governed by individuals who— (i)have been appointed by a chief executive of a State to serve as a State advisory group member under subsection (a)(3); and
 (ii)are elected to serve as a governing officer of such organization by a majority of the Chairs (or Chair-designees) of all such State advisory groups;
 (B)include member representatives from a majority of such State advisory groups, who shall be representative of regionally and demographically diverse States and jurisdictions;
 (C)annually seek appointments by the chief executive of each State of one State advisory group member and one alternate State advisory group member from each such State to implement the advisory functions specified in clauses (iv) and (v) of subparagraph (D), including serving on the PROMISE Advisory Panel, and make a record of any such appointments available to the public; and
 (D)agree to carry out activities that include— (i)conducting an annual conference of such member representatives for purposes relating to the activities of such State advisory groups;
 (ii)disseminating information, data, standards, advanced techniques, and program models; (iii)reviewing Federal policies regarding juvenile justice and delinquency prevention;
 (iv)advising the Administrator with respect to particular functions or aspects of the work of the Office, and appointing a representative, diverse group of members of such organization under subparagraph (C) to serve as an advisory panel of State juvenile justice advisors (referred to as the PROMISE Advisory Panel) to carry out the functions specified in subsection (g); and
 (v)advising the President and Congress with regard to State perspectives on the operation of the Office and Federal legislation pertaining to juvenile justice and delinquency prevention..
 (b)PROMISE Advisory PanelSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end the following new subsection:
							
								(g)PROMISE Advisory Panel
 (1)FunctionsThe PROMISE Advisory Panel required under subsection (f)(2)(D) shall— (A)assess successful evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention carried out by PROMISE Coordinating Councils under such Act;
 (B)provide the Administrator with a list of individuals and organizations with experience in administering or evaluating practices that serve youth involved in, or at risk of involvement in, juvenile delinquency and criminal street gang activity, from which the Administrator shall select individuals who shall—
 (i)provide to the Administrator peer reviews of applications submitted by units of local government and Indian tribes pursuant to title II of such Act, to ensure that such applications demonstrate a clear plan to—
 (I)serve youth as part of an entire family unit; and (II)coordinate the delivery of service to youth among agencies; and
 (ii)advise the Administrator with respect to the award and allocation of PROMISE Planning grants to local and tribal governments that develop PROMISE Coordinating Councils, and of PROMISE Implementation grants to such PROMISE Coordinating Councils, pursuant to title II of such Act; and
 (C)develop performance standards to be used to evaluate programs and activities carried out with grants under title II of the Youth PROMISE Act, including the evaluation of changes achieved as a result of such programs and activities related to decreases in juvenile delinquency and criminal street gang activity, including—
 (i)prevention of involvement by at-risk youth in juvenile delinquency or criminal street gang activity;
 (ii)diversion of youth with a high risk of continuing involvement in juvenile delinquency or criminal street gang activity; and
 (iii)financial savings from deferred or eliminated costs, or other benefits, as a result of such programs and activities, and the reinvestment by the unit or tribe of any such savings.
 (2)Annual reportNot later than 18 months after the date of the enactment of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel shall prepare a report containing the findings and determinations under paragraph (1)(A) and shall submit such report to Congress, the President, the Attorney General, and the chief executive and chief law enforcement officer of each State, unit of local government, and Indian tribe..
 (c)Authorization of appropriationsSection 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)(1)) is amended by striking 2003, 2004, 2005, 2006, and 2007 and inserting 2016 through 2020.
						215.Geographic assessment of resource allocation
 (a)Grant for collection of data To determine needSubject to the availability of appropriations, the Administrator shall award a grant, on a competitive basis, to an organization to—
 (1)collect and analyze data related to the existing juvenile delinquency and criminal street gang activity prevention and intervention needs and resources in each designated geographic area;
 (2)use the data collected and analyzed under paragraph (1) to compile a list of designated geographic areas that have the most need of resources, based on such data, to carry out juvenile delinquency and criminal street gang activity prevention and intervention;
 (3)use the data collected and analyzed under paragraph (1) to rank the areas listed under paragraph (2) in descending order by the amount of need for resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention, ranking the area with the greatest need for such resources highest; and
 (4)periodically update the list and rankings under paragraph (3) as the Administrator determines to be appropriate. (b)Data sourcesIn compiling such list and determining such rankings, the organization shall collect and analyze data relating to juvenile delinquency and criminal street gang activity prevention and intervention—
 (1)using the geographic information system and Web-based mapping application known as the Socioeconomic Mapping and Resource Topography (SMART) system;
 (2)from the Department of Health and Human Services, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education; and
 (3)from the annual KIDS Count Data Book and other data made available by the KIDS Count initiative of the Annie E. Casey Foundation.
 (c)Use of data by the administratorThe list and rankings required by this section shall be provided to the Administrator to be used to provide funds under this Act in the most strategic and effective manner to ensure that resources and services are provided to youth in the communities with the greatest need for such resources and services.
 (d)Limitation on use of collected dataThe information collected and analyzed under this section may not be used for any purpose other than to carry out the purposes of this Act. Such information may not be used for any purpose related to the investigation or prosecution of any person, or for profiling of individuals based on race, ethnicity, socio-economic status, or any other characteristic.
 (e)Authorization and limitation of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 5 percent of such amount, or $1,000,000, whichever is less, shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 2 percent of such amount, or $400,000, whichever is less, shall be made available to carry out this section.
							2PROMISE Grants
 216.PurposesThe purposes of the grant programs established under this chapter are to— (1)enable local and tribal communities to assess the unmet needs of youth who are involved in, or are at risk of involvement in, juvenile delinquency or criminal street gangs;
 (2)develop plans appropriate for a community to address those unmet needs with juvenile delinquency and gang prevention and intervention practices; and
 (3)implement and evaluate such plans in a manner consistent with this Act. APROMISE Assessment and Planning Grants 217.PROMISE Assessment and Planning grants authorized (a)Grants authorizedThe Administrator is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with planning and assessing evidence-based and promising practices relating to juvenile delinquency and criminal street gang activity prevention and intervention, especially for youth who are involved in, or who are at risk of involvement in, juvenile delinquency and criminal street gang activity. Such PROMISE Coordinating Councils shall—
 (1)conduct an objective needs and strengths assessment in accordance with section 203; and (2)develop a PROMISE Plan in accordance with section 204, based on the assessment conducted in accordance with section 203.
								(b)Grant duration, amount, and allocation
 (1)DurationA grant awarded under this section shall be for a period not to exceed one year. (2)Maximum grant amountA grant awarded under this section shall not exceed $300,000.
								(c)Allocation
 (1)Minimum allocationSubject to the availability of appropriations, the Administrator shall ensure that the total funds allocated under this section to units of local governments and Indian tribes in a State shall not be less than $1,000,000.
 (2)Ratable reductionIf the amount made available for grants under this section for any fiscal year is less than the amount required to provide the minimum allocation of funds under paragraph (1) to units of local government and Indian tribes in each State, then the amount of such minimum allocation shall be ratably reduced.
 218.PROMISE Coordinating CouncilsTo be eligible to receive a grant under this subtitle, a unit of local government or an Indian tribe shall establish a PROMISE Coordinating Council for each community of such unit or tribe, respectively, for which such unit or tribe is applying for a grant under this subtitle. Each such community shall include one or more designated geographic areas identified on the list required under section 102(a)(2). The members of such a PROMISE Coordinating Council shall be representatives of public and private sector entities and individuals that—
 (1)shall include, to the extent possible, at least one representative from each of the following: (A)the local chief executive’s office;
 (B)a local educational agency; (C)a local health agency or provider;
 (D)a local mental health agency or provider, unless the representative under subparagraph (C) also meets the requirements of this subparagraph;
 (E)a local public housing agency; (F)a local law enforcement agency;
 (G)a local child welfare agency; (H)a local juvenile court;
 (I)a local juvenile prosecutor’s office; (J)a private juvenile residential care entity;
 (K)a local juvenile public defender’s office; (L)a State juvenile correctional entity;
 (M)a local business community representative; and (N)a local faith-based community representative;
 (2)shall include two representatives from each of the following: (A)parents who have minor children, and who have an interest in the local juvenile or criminal justice systems;
 (B)youth between the ages of 15 and 24 who reside in the jurisdiction of the unit or tribe; and (C)members from nonprofit community-based organizations that provide effective delinquency prevention and intervention to youth in the jurisdiction of the unit or tribe; and
 (3)may include other members, as the unit or tribe determines to be appropriate. 219.Needs and strengths assessment (a)AssessmentEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall conduct an objective strengths and needs assessment of the resources of the community for which such PROMISE Coordinating Council was established, to identify the unmet needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. The PROMISE Coordinating Council shall consult with a research partner receiving a grant under section 302 for assistance with such assessment. Such assessment shall include, with respect to the community for which such PROMISE Coordinating Council was established—
 (1)the number of youth who are at-risk of involvement in juvenile delinquency or street gang activity; (2)the number of youth who are involved in juvenile delinquency or criminal street gang activity, including the number of such youth who are at high risk of continued involvement;
 (3)youth unemployment rates during the summer; (4)the number of individuals on public financial assistance (including a breakdown of the numbers of men, women, and children on such assistance);
 (5)the estimated number of youth who are chronically truant; (6)the number of youth who have dropped out of school in the previous year;
 (7)for the year before such assessment, the estimated total amount expended (by the community and other entities) for the incarceration of offenders who were convicted or adjudicated delinquent for an offense that was committed in such community, including amounts expended for the incarceration of offenders in prisons, jails, and juvenile facilities that are located in the United States but are not located in such community;
 (8)a comparison of the amount under paragraph (7) with an estimation of the amount that would be expended for the incarceration of offenders described in such paragraph if the number of offenders described in such paragraph was equal to the national average incarceration rate per 100,000 population; and
 (9)a description of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention available for youth in the community, including school-based programs, after school programs (particularly programs that have activities available for youth between 3 p.m. and 6 p.m. in the afternoon), weekend activities and programs, youth mentoring programs, faith and community-based programs, summer activities, and summer jobs, if any; and
 (10)a description of evidence-based and promising intervention practices available for youth in the community.
 (b)Limitation on use of assessment informationInformation gathered pursuant to this section may be used for the sole purpose of developing a PROMISE Plan in accordance with this subtitle.
							220.PROMISE Plan components
 (a)In generalEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall develop a PROMISE Plan to provide for the coordination of, and, as appropriate, to support the delivery of, evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to youth and families who reside in the community for which such PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
 (1)include the strategy by which the PROMISE Coordinating Council plans to prioritize and allocate resources and services toward the unmet needs of youth in the community, consistent with the needs and available resources of communities with the greatest need for assistance, as determined pursuant to section 102;
 (2)include a combination of evidence-based and promising prevention and intervention practices that are responsive to the needs of the community; and
 (3)ensure that cultural and linguistic needs of the community are met. (b)Mandatory componentsEach PROMISE Plan shall—
 (1)include a plan to connect youth identified in paragraphs (1) and (2) of section 204(a) to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)identify the amount or percentage of local funds that are available to the PROMISE Coordinating Council to carry out the PROMISE Plan;
 (3)provide strategies to improve indigent defense delivery systems, with particular attention given to groups of children who are disproportionately represented in the State delinquency system and Federal criminal justice system, as compared to the representation of such groups in the general population of the State;
 (4)provide for training (which complies with the American Bar Association Juvenile Justice Standards for the representation and care of youth in the juvenile justice system) of prosecutors, defenders, probation officers, judges and other court personnel related to issues concerning the developmental needs, challenges, and potential of youth in the juvenile justice system (including training related to adolescent development and mental health issues, and the expected impact of evidence-based practices and cost reduction strategies);
 (5)ensure that the number of youth involved in the juvenile delinquency and criminal justice systems does not increase as a result of the activities undertaken with the funds provided under this subtitle;
 (6)describe the coordinated strategy that will be used by the PROMISE Coordinating Council to provide at-risk youth with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (7)propose the performance evaluation process to be used to carry out section 211(d), which shall include performance measures to assess efforts to address the unmet needs of youth in the community with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and
 (8)identify the research partner the PROMISE Coordinating Council will use to obtain information on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, and for the evaluation under section 211(d) of the results of the activities carried out with funds under this subtitle.
 (c)Voluntary componentsIn addition to the components under subsection (b), a PROMISE Plan may include evidence-based or promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the following categories:
 (1)Early childhood development services (such as prenatal and neonatal health services), early childhood prevention, voluntary home visiting programs, nurse-family partnership programs, parenting and healthy relationship skills training, child abuse prevention programs, Early Head Start, and Head Start.
 (2)Child protection and safety services (such as foster care and adoption assistance programs), family stabilization programs, child welfare services, and family violence intervention programs.
 (3)Youth and adolescent development services, including job training and apprenticeship programs, job placement and retention training, education and after school programs (such as school programs with shared governance by students, teachers, and parents, and activities for youth between the hours of 3 p.m. and 6 p.m. in the afternoon), mentoring programs, conflict resolution skills training, sports, arts, life skills, employment and recreation programs, summer jobs, and summer recreation programs, and alternative school resources for youth who have dropped out of school or demonstrate chronic truancy.
 (4)Health and mental health services, including cognitive behavioral therapy, play therapy, and peer mentoring and counseling.
 (5)Substance abuse counseling and treatment services, including harm-reduction strategies. (6)Emergency, transitional, and permanent housing assistance (such as safe shelter and housing for runaway and homeless youth).
 (7)Targeted gang prevention, intervention, and exit services such as tattoo removal, successful models of anti-gang crime outreach programs (such as street worker programs), and other criminal street gang truce or peacemaking activities.
 (8)Training and education programs for pregnant teens and teen parents. (9)Restorative justice programs.
 (10)Alternatives to detention and confinement programs (such as mandated participation in community service, restitution, counseling, and intensive individual and family therapeutic approaches).
 (11)Prerelease, postrelease, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community.
 221.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available under section 224 to carry out this Act for any fiscal year, not more than 15 percent shall be made available to carry out this subtitle.
						BPROMISE Implementation Grants
						222.PROMISE Implementation grants authorized
 (a)PROMISE Implementation grants authorizedThe Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with implementing PROMISE Plans developed pursuant to subtitle A.
							(b)Grant duration and amount
 (1)DurationA grant awarded under this subtitle shall be for a 3-year period. (2)Maximum grant amountA grant awarded under this subtitle shall not be for more than $10,000,000 per year for each year of the grant period.
 (c)Non-Federal funds requiredFor each fiscal year during the 3-year grant period for a grant under this subtitle, each unit of local government or Indian tribe receiving such a grant for a PROMISE Coordinating Council shall provide, from non-Federal funds, in cash or in kind, 25 percent of the costs of the activities carried out with such grant.
 (d)EvaluationOf any funds provided to a unit of local government or an Indian tribe for a grant under this subtitle, not more than $100,000 shall be used to provide a contract to a competitively selected organization to assess the progress of the unit or tribe in addressing the unmet needs of youth in the community, in accordance with the performance measures under section 204(b)(7).
							223.PROMISE Implementation grant application requirements
 (a)Application requiredTo be eligible to receive a PROMISE Implementation grant under this subtitle, a unit of local government or Indian tribe that received a PROMISE Assessment and Planning grant under subtitle A shall submit an application to the Administrator of the Office of Juvenile Justice and Delinquency Prevention not later than 1 year after the date such unit of local government or Indian tribe was awarded such grant under subtitle A, in such manner, and accompanied by such information, as the Administrator, after consultation with the organization under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may require.
 (b)Contents of applicationEach application submitted under subsection (a) shall— (1)identify potential savings from criminal justice costs, public assistance costs, and other costs avoided by utilizing evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)document— (A)investment in evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to be provided by the unit of local government or Indian tribe;
 (B)the activities to be undertaken with the grants funds; (C)any expected efficiencies in the juvenile justice or other local systems to be attained as a result of implementation of the programs funded by the grant; and
 (D)outcomes from such activities, in terms of the expected numbers related to reduced criminal activity;
 (3)describe how savings sustained from investment in prevention and intervention practices will be reinvested in the continuing implementation of the PROMISE Plan; and
 (4)provide an assurance that the local fiscal contribution with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the community for which the PROMISE Coordinating Council was established for each year of the grant period will not be less than the local fiscal contribution with respect to such practices in the community for the year preceding the first year of the grant period.
								224.Grant award guidelines
 (a)Selection and distributionGrants awarded under this subtitle shall be awarded on a competitive basis. The Administrator shall—
 (1)take such steps as may be necessary to ensure that grants are awarded to units of local governments and Indian tribes in areas with the highest concentrations of youth who are—
 (A)at risk of involvement in juvenile delinquency or criminal street gang activity; and (B)involved in juvenile delinquency or street gang activity and who are at high-risk of continued involvement; and
 (2)give consideration to the need for grants to be awarded to units of local governments and Indian tribes in each region of the United States, and among urban, suburban, and rural areas.
 (b)Extension of grant awardThe Administrator may extend the grant period under section 211(b)(1) for a PROMISE Implementation grant to a unit of local government or an Indian tribe, in accordance with regulations issued by the Administrator.
 (c)Renewal of grant awardSubject to the availability of appropriations, the Administrator may renew a PROMISE Implementation grant to a unit of local government or an Indian tribe to provide such unit or tribe with additional funds to continue implementation of a PROMISE Plan. Such a renewal—
 (1)shall be initiated by an application for renewal from a unit of local government or an Indian tribe;
 (2)shall be carried out in accordance with regulations issued by the Administrator; and (3)shall not be granted unless the Administrator determines such a renewal to be appropriate based on the results of the evaluation conducted under section 223(a) with respect to the community of such unit or tribe for which a PROMISE Coordinating Council was established, and for which such unit or tribe is applying for renewal.
 225.ReportsNot later than 1 year after the end of the grant period for which a unit of local government or an Indian tribe receives a PROMISE Implementation grant, and annually thereafter for as long as such unit or tribe continues to receive Federal funding for a PROMISE Coordinating Council, such unit or tribe shall report to the Administrator regarding the use of Federal funds to implement the PROMISE Plan developed under subtitle A.
 226.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available under section 224 to carry out this Act for any fiscal year, not more than 75 percent shall be made available to carry out this subtitle.
						CGeneral PROMISE Grant Provisions
 227.Nonsupplanting clauseA unit of local government or Indian tribe receiving a grant under this title shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention.
 228.Grant application review panelThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in conjunction with the PROMISE Advisory Panel, shall establish and utilize a transparent, reliable, and valid system for evaluating applications for PROMISE Assessment and Planning grants and for PROMISE Implementation grants, and shall determine which applicants meet the criteria for funding, based primarily on a determination of greatest need (in accordance with section 102), with due consideration to other enumerated factors and the indicated ability of the applicant to successfully implement the program described in the application.
						229.Evaluation of PROMISE grant programs
 (a)Evaluation requiredSubject to the availability of appropriations under this title, the Administrator shall, in consultation with the organization provided assistance under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and activities carried out with grants under this title. In carrying out this section, the Administrator shall—
 (1)award grants to institutions of higher education (including institutions that are eligible to receive funds under part F of title III of the Higher Education Act of 1965 (20 U.S.C. 1067q et seq.)), to facilitate the evaluation process and measurement of achieved outcomes;
 (2)identify evidence-based and promising practices used by PROMISE Coordinating Councils under PROMISE Implementation grants that have proven to be effective in preventing involvement in, or diverting further involvement in, juvenile delinquency or criminal street gang activity; and
 (3)ensure— (A)that such evaluation is based on the performance standards that are developed by the PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of this Act);
 (B)the development of longitudinal and clinical trial evaluation and performance measurements with regard to the evidence-based and promising practices funded under this title; and
 (C)the dissemination of the practices identified in paragraph (2) to the National Research Center for Proven Juvenile Justice Practices (established under section 301), units of local government, and Indian tribes to promote the use of such practices by such units and tribes to prevent involvement in, or to divert further involvement in, juvenile delinquency or criminal street gang activity.
 (b)Results to the national research center for proven juvenile justice practicesThe Administrator shall provide the results of the evaluation under subsection (a) to the National Research Center for Proven Juvenile Justice Practices established under section 301.
 230.Reservation of fundsFor fiscal years 2016 through 2020, not more than 20 percent of the total amount appropriated to the Office of Juvenile Justice and Delinquency Prevention to carry out Youth Mentoring Programs for each fiscal year shall be made available to carry out this Act.
						3PROMISE research centers
					231.Establishment of the National Research Center for Proven Juvenile Justice Practices
 (a)Center establishedSubject to the availability of appropriations, the Administrator shall award a grant to a nonprofit organization with a national reputation for expertise in operating or evaluating effective, evidence-based practices related to juvenile delinquency and criminal street gang activity prevention or intervention to develop a National Research Center for Proven Juvenile Justice Practices. Such Center shall—
 (1)collaborate with institutions of higher education as regional partners to create a best practices juvenile justice information-sharing network to support the programs and activities carried out with grants under title II of this Act;
 (2)collect, and disseminate to PROMISE Coordinating Councils, research and other information about evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to inform the efforts of PROMISE Coordinating Councils and regional research partners and to support the programs and activities carried out with grants under title II of this Act;
 (3)increase the public’s knowledge and understanding of effective juvenile justice practices to prevent crime and delinquency and reduce recidivism; and
 (4)develop, manage, and regularly update a site to disseminate proven practices for successful juvenile delinquency prevention and intervention.
 (b)Authorization of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 4 percent of such amount shall be made available to carry out this section.
							232.Grants for regional research proven practices partnerships
 (a)Grant program authorizedThe Administrator shall, subject to the availability of appropriations, establish a grant program to award grants to institutions of higher education to serve as regional research partners with PROMISE Coordinating Councils that are located in the same geographic region as an institution, in collaboration with the National Research Center for Proven Juvenile Justice Practices authorized under section 301. Regional research partners shall provide research support to such PROMISE Coordinating Councils, including—
 (1)assistance with preparing PROMISE grant applications under title II, including collection of baseline data for such applications;
 (2)assistance with the needs and strengths assessments conducted under section 203; and (3)provision of support services to PROMISE grant recipients for data collection and analysis to assess progress under the PROMISE grant.
 (b)Authorization of appropriationsOf the amount made available under section 224 to carry out this Act— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 4 percent of such amount shall be made available to carry out this section.
							CSafe Streets and Representative Police Forces
 241.Short titleThis subtitle may be cited as the Safe Streets and Representative Police Forces Act of 2015. 242.Grants to increase the racial diversity of law enforcement agenciesSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended—
 (1)in paragraph (16), by striking and at the end; (2)by redesignating paragraph (17) as paragraph (18);
 (3)by inserting after paragraph (16) the following:  (17)to increase the racial diversity of law enforcement agencies by awarding grants to institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001)), with priority given to Predominantly Black Institutions (as such term is defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)), historically Black colleges and universities (as such term is defined in section 631 of the Higher Education Act of 1965 (20 U.S.C. 1132)), institutions of higher education at which not less than 40 percent of the enrolled students are Latino, and institutions of higher education at which not less than 40 percent of the enrolled students are Native American, to support majors related to criminal justice, including psychology, sociology, prelaw, and criminal justice majors; and; and
 (4)in paragraph (18), as so redesignated, by striking paragraphs (1) through (16) and inserting paragraphs (1) through (17). IIICommon Sense Gun Violence Prevention AHadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention 301.Short titleThis subtitle may be cited as the Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention Act of 2018.
				302.Firearms trafficking
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Trafficking in firearms (a)OffensesIt shall be unlawful for any person, regardless of whether anything of value is exchanged—
 (1)to ship, transport, transfer, or otherwise dispose to a person, two or more firearms in or affecting interstate or foreign commerce, if the transferor knows or has reasonable cause to believe that such use, carry, possession, or disposition of the firearm would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;
 (2)to receive from a person, two or more firearms in or affecting interstate or foreign commerce, if the recipient knows or has reasonable cause to believe that such receipt would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;
 (3)to make a statement to a licensed importer, licensed manufacturer, or licensed dealer relating to the purchase, receipt, or acquisition from a licensed importer, licensed manufacturer, or licensed dealer of two or more firearms that have moved in or affected interstate or foreign commerce that—
 (A)is material to— (i)the identity of the actual buyer of the firearms; or
 (ii)the intended trafficking of the firearms; and (B)the person knows or has reasonable cause to believe is false; or
 (4)to direct, promote, or facilitate conduct specified in paragraph (1), (2), or (3). (b)Penalties (1)In generalAny person who violates, or conspires to violate, subsection (a) shall be fined under this title, imprisoned for not more than 20 years, or both.
 (2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years.
 (c)DefinitionsIn this section— (1)the term actual buyer means the individual for whom a firearm is being purchased, received, or acquired; and
 (2)the term term of imprisonment exceeding 1 year does not include any offense classified by the applicable jurisdiction as a misdemeanor and punishable by a term of imprisonment of 2 years or less..
 (b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
						
							
								932. Trafficking in firearms..
					(c)Directive to the sentencing commission
 (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of offenses under section 932 of title 18, United States Code (as added by subsection (a)).
 (2)RequirementsIn carrying out this section, the Commission shall— (A)review the penalty structure that the guidelines currently provide based on the number of firearms involved in the offense and determine whether any changes to that penalty structure are appropriate in order to reflect the intent of Congress that such penalties reflect the gravity of the offense; and
 (B)review and amend, if appropriate, the guidelines and policy statements to reflect the intent of Congress that guideline penalties for violations of section 932 of title 18, United States Code, and similar offenses be increased substantially when committed by a person who is a member of a gang, cartel, organized crime ring, or other such enterprise or in concert with another person who is a member of a gang, cartel, organized crime ring or other such enterprise.
							BReport on effects of gun violence on public health
 311.Report on effects of gun violence on public healthNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects.
 312.Prohibition on certain amendments to appropriations measuresClause 2 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:
					
 (g)A provision prohibiting the use of funds to study the public health effects of gun violence may not be reported in a general appropriation bill and may not be in order in any amendment thereto..
				CKeeping Guns from High-Risk Individuals
 321.Short titleThis subtitle may be cited as the Keeping Guns from High-Risk Individuals Act. 322.Firearm prohibitions applicable with respect to certain high-risk individuals (a)Sales or other dispositionsSection 922(d) of title 18, United States Code, is amended in the first sentence—
 (1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting a semicolon; and
 (3)by adding at the end the following:  (10)in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)has not attained 25 years of age, and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)has been convicted in any court of stalking.. (b)Possession, shipment, transportation, or receiptSection 922(g) of such title is amended—
 (1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting a semicolon; and
 (3)by inserting after paragraph (9) the following:  (10)who, in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16);
 (11)who has not attained 25 years of age and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult;
 (12)who, in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or
 (13)who has been convicted in any court of stalking,. DStrengthening Gun Checks Act 341.Short title; table of contentsThis subtitle may be cited as the Strengthening Gun Checks Act of 2018.
				1Ensuring that all individuals who should be prohibited from buying a gun are listed in the National
			 Instant Criminal Background Check System
					342.States to make data electronically available to the National Instant Criminal Background Check
			 System
 (a)In generalSection 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as follows:
							
								(b)Implementation plan
 (1)In generalWithin 1 year after the date of the enactment of this subsection, the Attorney General, in coordination with the States, shall establish, for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act, during a 4-year period specified in the plan.
 (2)Benchmark requirementsEach such plan shall include annual benchmarks, including qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the plan..
 (b)Incentive grants for rapid complianceSection 506 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3756) is amended by adding at the end the following:
							
 (c)Of the total amount made available to carry out this subpart for a fiscal year, the Attorney General shall reserve not more than $50,000,000 for incentive grants by the Attorney General to States that comply with section 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note), in accordance with the following:
 (1)During the 4-year period covered by a plan established under such section, if the State meets the benchmark established under paragraph (2) of such section, the State may receive an incentive grant under this paragraph.
 (2)The Attorney General shall allocate the amounts reserved under this section equally among each State receiving an incentive grant..
						343.Requirement that Federal agencies certify that they have submitted to the National Instant Criminal
			 Background Check System all records identifying persons prohibited from
 purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end the following:
						
							(F)Semiannual certification and reporting
 (i)In generalThe head of each Federal department or agency shall submit to the Attorney General a written certification indicating whether the department or agency has provided to the Attorney General the pertinent information contained in any record of any person that the department or agency was in possession of during the time period addressed by the report demonstrating that the person falls within a category described in subsection (g) or (n) of section 922 of title 18, United States Code.
 (ii)Submission datesThe head of a Federal department or agency shall submit a certification under clause (i)— (I)not later than July 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on January 1 of the year and ending on June 30 of the year; and
 (II)not later than January 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on July 1 of the previous year and ending on December 31 of the previous year.
 (iii)ContentsA certification required under clause (i) shall state, for the applicable period— (I)the number of records of the Federal department or agency demonstrating that a person fell within each of the categories described in section 922(g) of title 18, United States Code;
 (II)the number of records of the Federal department or agency demonstrating that a person fell within the category described in section 922(n) of title 18, United States Code; and
 (III)for each category of records described in subclauses (I) and (II), the total number of records of the Federal department or agency that have been provided to the Attorney General..
					344.Adjudicated as a mental defective
 (a)In generalSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term adjudicated as a mental defective shall—
 (A)have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto; and
 (B)include an order by a court, board, commission, or other lawful authority that a person, in response to mental illness, incompetency, or marked subnormal intelligence, be compelled to receive services—
 (i)including counseling, medication, or testing to determine compliance with prescribed medications; and
 (ii)not including testing for use of alcohol or for abuse of any controlled substance or other drug. (37)The term committed to a mental institution shall have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto..
 (b)LimitationAn individual who has been adjudicated as a mental defective before the effective date described in section 203 may not apply for relief from disability under section 101(c)(2) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) on the basis that the individual does not meet the requirements in section 921(a)(36) of title 18, United States Code, as added by subsection (a).
 (c)NICS Improvement Amendments Act of 2007Section 3 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking paragraph (2) and inserting the following:
							
								(2)Mental health terms
 (A)In generalExcept as provided in subparagraph (B), the terms adjudicated as a mental defective and committed to a mental institution shall have the meaning given the terms in section 921(a) of title 18, United States Code. (B)ExceptionFor purposes of sections 102 and 103, the terms adjudicated as a mental defective and committed to a mental institution shall have the same meanings as on the day before the date of enactment of the Fix Gun Checks Act of 2018 until the end of the 2-year period beginning on such date of enactment..
						345.Clarification that Federal court information is to be made available to the National Instant
 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun Violence Protection Act (18 U.S.C. 922 note), as amended by section 102 of this Act, is amended by adding at the end the following:
						
 (G)Application to Federal courtsIn this paragraph— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and
 (ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency..
					2Requiring a background check for every firearm sale
 346.PurposeThe purpose of this chapter is to extend the Brady Law background check procedures to all sales and transfers of firearms.
					347.Firearms transfers
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by striking subsection (s) and redesignating subsection (t) as subsection (s);
 (2)in subsection (s), as so redesignated— (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and
 (B)by adding at the end the following:  (7)In this subsection, the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.; and
 (3)by inserting after subsection (s), as so redesignated, the following:  (t) (1)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (s). Upon taking possession of the firearm, the licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee.
 (2)Paragraph (1) shall not apply to— (A)a transfer of a firearm by or to any law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;
 (B)a transfer between spouses, between domestic partners, between parents and their children, between siblings, or between grandparents and their grandchildren;
 (C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person;
 (D)a temporary transfer that is necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm;
 (E)a transfer that is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986;
 (F)a temporary transfer if the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee’s possession of the firearm is exclusively—
 (i)at a shooting range or in a shooting gallery or other area designated and built for the purpose of target shooting;
 (ii)while hunting, trapping, or fishing, if the hunting, trapping, or fishing is legal in all places where the transferee possesses the firearm and the transferee holds all licenses or permits required for such hunting, trapping, or fishing; or
 (iii)while in the presence of the transferor. Nothing in this section shall be construed to preempt any State criminal statutory or case law related to self-defense, heat of passion, or any other justifying or mitigation action in a crime or potential crime involving a firearm.. (b)Technical and conforming amendments (1)Section 922Section 922(y)(2) of such title is amended in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Section 925ASection 925A of such title is amended in the matter preceding paragraph (1), by striking subsection (s) or (t) of section 922 and inserting section 922(s). (c)Effective dateThe amendment made by subsection (a)(4) shall take effect 180 days after the date of the enactment of this Act.
						348.Lost and stolen reporting
 (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)It shall be unlawful for any person who lawfully possesses or owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, to fail to report the theft or loss of the firearm, within 48 hours after the person discovers the theft or loss, to the Attorney General and to the appropriate local authorities..
 (b)PenaltySection 924(a)(1)(B) of such title is amended to read as follows:  (B)knowingly violates subsection (a)(4), (f), (k), (q), or (aa) of section 922;.
						EBackground Check Completion Act
 351.Short titleThis subtitle may be cited as the Background Check Completion Act. 352.Elimination of requirement that a firearms dealer transfer a firearm if the national instant criminal background check system has been unable to complete a background check of the prospective transferee within 3 business daysSection 922(t)(1)(B) of title 18, United States Code, is amended—
 (1)by striking (i); (2)by striking ; or and inserting ; and; and
 (3)by striking clause (ii). 